          CASE 0:21-cv-00685-MJD-TNL Doc. 7 Filed 03/14/21 Page 1 of 1




                                  STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


 HAPKA FARMS, INC. and AMY HAPKA,                  Case No. 0:21-cv-00685-PJS-TNL
 individually and on behalf of all others
 similarly situated,
                                                   NOTICE OF APPEARANCE
                        Plaintiffs,

        vs.                                        DEMAND FOR JURY TRIAL

 BAYER CROPSCIENCE LP, BAYER
 CROPSCIENCE, INC., CORTEVA, INC.,
 CARGILL INCORPORATED, BASF
 CORPORATION, SYNGENTA
 CORPORATION, WINFIELD
 SOLUTIONS, LLC, UNIVAR SOLUTIONS,
 INC., FEDERATED CO- OPERATIVES
 LTD., CHS INC., NUTRIEN AG
 SOLUTIONS INC., GROWMARK INC.,
 GROWMARK FS, LLC, SIMPLOT AB
 RETAIL SUB, INC., AND TENKOZ, INC.,

                        Defendants.


       The undersigned attorney hereby notifies the Court and counsel that Mark Reinhardt shall

appear as counsel of record for Plaintiffs Hapka Farms, Inc. and Amy Hapka, in this case.


Dated: March 14, 2021                       Respectfully submitted,

                                            By:     s/Mark Reinhardt
                                            Mark Reinhardt, #90530
                                            Garrett D. Blanchfield, #209855
                                            REINHARDT WENDORF & BLANCHFIELD
                                            332 Minnesota Street, Suite W1050
                                            St. Paul, MN 55101
                                            Tel: (651) 287-2100
                                            m.reinhardt@rwblawfirm.com
                                            g.blanchfield@rwblawfirm.com

                                            Attorneys for Plaintiffs
                                            Hapka Farms, Inc. and Amy Hapka
